             Case 2:19-cv-01023-KJM-DB Document 14 Filed 04/13/21 Page 1 of 3


 1
     A PROFESSIONAL CORPORATION
 2
     Carl L. Fessenden, SBN 161494
 3   David R. Norton, SBN 291448
     350 University Avenue, Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706
 6   Attorneys for Defendant
 7   COUNTY OF SAN JOAQUIN

 8
                UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
 9
10
     ABBAS BAHARI,                                         Case No. 2:19-cv-01023-KJM-DB
11
             Plaintiff,
12                                                         JOINT STIPULATION TO MODIFY PRE-
     v.                                                    TRIAL SCHEDULING ORDER AND
13
                                                           ORDER
14   COUNTY OF SAN JOAQUIN; and DOES 1
     through 50, inclusive,
15                                                         Complaint Filed: June 5, 2019
           Defendants.
16
     ___________________________________/
17
18
19           This Stipulation is entered into by and between Plaintiff ABBAS BAHARI (“Plaintiff”) and
20   Defendant COUNTY OF SAN JOAQUIN (“Defendant”) (collectively, “the Parties”) by and through their
21   respective counsel. The Parties enter into this stipulation and proposed order in compliance with the
22   Federal Rule of Civil Procedure 16(b) and the requirements of the scheduling order. The parties request
23   to continue all deadlines related to this action by six months.
24           WHEREAS, this case does not currently have a trial date;
25           WHEREAS, San Joaquin County General Hospital (“hospital”) is a San Joaquin County entity
26   which employed Plaintiff during the relevant time period of Plaintiff’s claims;
27           WHEREAS, the hospital and its employees are key witnesses in this action;
28           WHEREAS, the hospital has been severely impacted by the issues presented by the COVID-19

     {02400269.DOCX}                               1
                  JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
             Case 2:19-cv-01023-KJM-DB Document 14 Filed 04/13/21 Page 2 of 3


 1   pandemic. The hospital has been over capacity and its key personnel have been forced to prioritize its
 2   response to COVID-19 over participation in this litigation. The County of San Joaquin remains in the
 3   State’s purple tier category with respect to COVID-19.
 4           WHEREAS, the Parties have conferred and agreed to attempt to reschedule the depositions of key
 5   hospital witness in May or June provided that the conditions at the hospital improve.
 6           WHEREAS, the parties have expressed interest in engaging in settlement discussions. The Parties
 7   believe further settlement discussions in the next few months may be fruitful to resolve the matter.
 8   However, the Parties need to conduct discovery in this matter to assess whether settlement is feasible.
 9           WHEREAS, there have been no previous modifications of the scheduling order in this matter.
10           WHEREAS, the parties have met and conferred and stipulate to continue discovery and dispositive
11   motion deadlines by approximately six months.
12           WHEREAS, the Parties have conferred and propose the following scheduling amendments:
13             Last day to complete non-expert discovery:             December 13, 2021
14             Last day to disclose expert witnesses:                 February 21, 2022
15             Last day to disclose rebuttal expert witness:          March 17, 2022
16             Last day to complete expert discovery:                 April 1, 2022
17             Last day to hear dispositive motions                   January 31, 2022
18           For the reasons stated above, the parties submit that good cause exists for a further continuance of
19   all deadlines in this action by approximately six months.
20           IT IS SO STIPULATED.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
     Dated: April 12, 2021                                 PORTER SCOTT
     {02400269.DOCX}                               2
                  JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
             Case 2:19-cv-01023-KJM-DB Document 14 Filed 04/13/21 Page 3 of 3


                                                  A PROFESSIONAL CORPORATION
 1
 2
                                                  By    /s/ David R. Norton
 3                                                      Carl L. Fessenden
                                                        David R. Norton
 4
                                                        Attorneys for Defendant
 5
 6   Dated: April 12, 2021                                BOHM LAW GROUP, INC.
 7
 8                                                By /s/ Scott Zienty (as approved on 4/2/2021)
                                                      Lawrence Bohm
 9                                                    Scott Zienty
                                                      Kelsey Ciarimboli
10                                                    Attorneys for Plaintiff
11
12                                                     ORDER

13
             For good cause shown, the court grants the stipulation and approves the new deadlines, except for
14
     the deadline for dispositive motions to be heard. The court sets the deadline for dispositive motions to be
15
     heard for February 11, 2022.
16
17   DATED: April 12, 2021.

18
19
20
21
22
23
24
25
26
27
28

     {02400269.DOCX}                               3
                  JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
